Citation Nr: 0323866	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  96-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral varicose veins, prior 
to January 12, 1998.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected varicose veins of the right 
leg, subsequent to January 12, 1998.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral varicose veins of the 
left leg, subsequent to January 12, 1998.

4.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1965 and from March 1969 to October 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and from a Statement of the Case issued in October 1997, 
denying entitlement to individual unemployability.  In March 
1996, the RO denied entitlement to a disability rating in 
excess of 10 percent for service-connected bilateral varicose 
veins.  In September 1998, the RO assigned 10 percent 
disability ratings, respectively, for service-connected 
varicose veins of the right and left legs, effective from 
January 12, 1998.  


REMAND

The veteran has requested increased evaluations for his 
service-connected varicose veins of the right and left leg.  
He has also claimed entitlement to individual employability.  
Service connection is in effect for varicose veins of the 
right and left leg, tinea pedis, and residuals of a mandible 
fracture.  A claim of entitlement to service connection for 
gonorrhea is pending and was most recently deferred by the RO 
in July 2003. 

As to the claims on appeal, the Board believes that 
additional evidence must be obtained.  The most recent VA 
examination of record was conducted in February 1997.  It 
appears that a VA examination was scheduled for January 2000, 
for which the veteran failed to report.  However, a note in 
the file indicates that he cancelled the examination due to 
transportation problems.  The file also indicates that an 
examination was ordered or conducted on August 6, 2003.  
However, no examination report or notice of an examination 
from the RO to the veteran is of record.  Accordingly, the 
Board believes that any outstanding VA examination report 
must be obtained and that a VA examination should be 
conducted in conjunction with the claims on appeal.  In 
addition, the veteran's most recent pertinent treatment 
records, both private and VA, will be requested.  In 
conjunction with the veteran's claim for unemployability due 
to service-connected disabilities, an examination will also 
be ordered.  

The Board also observes that the President of the United 
States signed into law in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In correspondence from the RO dated in November 2001 and 
April 2002, the RO attempted to provide the veteran with 
notice of the VCAA provisions.  However, during that time it 
appears that he moved, and it is not clear whether the 
veteran ever received that notification.  Accordingly, notice 
of the VCAA provisions will be provided for the veteran at 
his most recent address of record.  

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran appropriate notice 
under the VCAA at his most recent address of 
record.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Request the veteran to identify all VA 
and non-VA healthcare providers that have 
treated him for his service-connected 
varicose veins, tinea pedis, and residuals of 
a mandible fracture.  Make arrangements to 
obtain these treatment records, including 
securing release forms where necessary.

3.  In addition to any records identified by 
the veteran above, conduct a search for any 
VA examination report dated in August 2003 
and associate this report, if available, with 
the claims folder.  

4.  Ask the veteran to complete VA Form 21-
8940, application for TDIU, with sufficient 
detail as to all employment since 1996, 
regardless of income earned or length of 
time.

5.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, afford the 
veteran an appropriate VA examination to 
assess the current status of his service-
connected bilateral varicose veins.  The 
examiner should be provided with a copy of 
this remand and the veteran's claims folder.   
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all 
manifestations of the veteran's residuals 
service-connected varicose veins of the right 
and left legs.  Each extremity should be 
evaluated separately.  The examiner is asked 
to describe whether or not there is 
persistent edema incompletely relieved by 
elevation of the extremity, stasis 
pigmentation or eczema, intermittent or 
persistent ulceration, subcutaneous 
induration, massive board-like edema, or 
constant pain at rest.  

The examiner is also asked to describe the 
extent and location of varicosities, 
including whether superficial veins only are 
involved or whether there is involvement of 
the long saphenous, and if so, the size of 
the varicosities.  Whether there is pain or 
cramping on exertion, and whether there is or 
is not involvement of deep circulation with 
ulceration and pigmentation should be 
described.

Any indications that the veteran's complaints 
of symptomatology are not in accord with 
physical findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

6.  Afford the veteran a VA general medical 
examination.  The examiner should be provided 
with a copy of this remand and the veteran's 
claims folder.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner is specifically requested to 
express a medical opinion as to the degree of 
occupational impairment attributable to the 
veteran's service-connected varicose veins, 
tinea pedis, residuals of a fracture of the 
mandible, and any other service-connected 
disabilities, as opposed to any nonservice-
connected disabilities and advancing age.  In 
particular, describe what types of employment 
activities would be limited because of the 
veteran's service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions in 
issue, such testing or examination is to be 
accomplished.

7.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claims.  In this regard, prior to 
readjudication of the unemployability claim, 
the pending claim of entitlement to service 
connection for gonorrhea should be 
adjudicated.

8.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to him, he should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable period of time within 
which to respond thereto.  The SSOC should 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2002).  If the veteran has failed to report 
for an examination, citation of 38 C.F.R. 
§ 3.655 should also be included.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




